Appeal from an order of the Supreme Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered February 11, 2005. The order, upon a nonjury trial, dismissed the complaint and awarded judgment to defendant for costs and disbursements.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Aminov v East 50th St. Rest. Corp., 232 AD2d 592 [1996], lv denied 89 NY2d 815 [1997]). Present—Scudder, P.J., Smith, Centra, Fahey and Pine, JJ.